Citation Nr: 1316656	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  09-15 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from November 1945 to October 1947. 

This appeal to the Board of Veterans' Appeals  (Board) arose from an April 2008 rating decision in which the RO denied the petitions to reopen claims for service connection for bilateral hearing loss and for tinnitus, granted the petition to reopen the claim for service connection for PTSD, and denied service connection for PTSD, on the merits.  In May 2008, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2009.

In April 2009, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  A July 2009 letter informed him that his hearing was scheduled for August 2009.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his DRO hearing request was deemed withdrawn. 

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A June 2011 letter informed the Veteran that his hearing was scheduled in August 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his Board hearing request was deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

In October 2011, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

In November 2011, the Board reopened the previously denied claims for service connection, and remanded de novo claims for service connection to the RO, via the Appeals Management Center (AM) in Washington, DC, for additional development, to include VA examinations and opinion.  

In February 2013, the Board granted service connection for bilateral hearing loss and tinnitus, and remanded the remaining claim for service connection for psychiatric disability to the RO, via the AMC, for additional development, to include obtaining a VA addendum opinion.  

As was noted in the February 2013 decision/remand, the Board has recharacterized the matter previously characterized as a claim for service connection for PTSD to more broadly encompass service connection for any psychiatric disability, to include PTSD and bipolar disorder-as reflected on the title page-consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

The Board again notes that the Veteran's original VA claims file has been lost, and that the current file is a rebuilt one.

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim. A review of the documents in such file reveals VA treatment records dated from September 2007 through September 2012 which were considered by the RO in the most recent March 2013 supplemental SOC (SSOC).  The remainder of the records are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  VA has conceded the occurrence of the Veteran's claimed in-service stressor of witnessing the death of a fellow service member.

3.  Although medical evidence indicates that the Veteran has displayed some PTSD symptoms, and the record includes an assessment of PTSD, the most persuasive medical opinion on the question of diagnosis establishes that the Veteran does not meet the diagnostic criteria for PTSD.

4.  No psychiatric disability, to include bipolar disorder was shown in service, or for many years thereafter, and there is no competent evidence or opinion that there exists a medical relationship between such currently diagnosed psychiatric disability and the Veteran's military service, to include the claimed in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include PTSD and bipolar disorder. are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100  , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159  has been revised, in part.  See 73 Fed. Reg. 23,353  -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339  (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a September 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the request to reopen the previously denied claim for service connection for PTSD (based upon new and material evidence). what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations-in the event service connection is granted.  The April 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  

After the Board reopened the claim, in a November 2011 post-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the underlying claim for service connection for PTSD, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA and specifically advised the Veteran of evidence needed for stressor verification purposes.  The January 2013 supplemental SOC reflects adjudication of the claim after issuance of the post rating letter.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543   (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter remaining on appeal.  As above, the Veteran's original VA claims file has been lost, and the current file is a rebuilt one.  An attempt to obtain the Veteran's service treatment records was made pursuant to the November 2011 Board remand; however, a January 2013 memorandum notes that such records are unavailable.  Pertinent medical evidence associated with the claims file consist of private and treatment records.  Following remand of this matter for further development in November 2011 and February 2013, the reports of the April 2012 VA examination and February 2013 addendums were obtained.  Also of record and considered in connection with the appeal are the various written statements from the Veteran's wife, son, daughter, and grandson.  The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection , there must be competent, credible, and probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Certain chronic diseases to include psychoses, such as major depression, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for a psychosis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, psychoses are among the diseases listed in section 3.309(a).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) .

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b)  (West 2002).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843  (July 13, 2010), and 75 Fed. Reg. 41092  (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board. 

In the Board's February 2013 remand, it was noted that that, consistent with revised section § 3.304(f)(3), the Veteran's alleged stressor of witnessing the death of a fellow service member was conceded.  However, as explained below, the Veteran has not met the first essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the applicable diagnostic criteria. 

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

As above, the Veteran's original VA claims file has been lost, and the current file is a rebuilt one.  An attempt to obtain the Veteran's service treatment records was made pursuant to the November 2011 Board remand but a January 2013 memorandum notes that such records are unavailable.  

The earliest evidence of psychiatric problems in the claims file is a private treatment report dated in January 1997 when the Veteran was hospitalized to assess possible organicity, suicidality, characterological issues, impulse control, thought disorder, and/or functional limitations.  It was noted that the Veteran was a retired printer operator and was working part-time for a wood working company.  The principal discharge diagnosis was bipolar disorder, manic and a secondary diagnosis included obsessive compulsive disorder. 

A January 2007 private treatment report notes that the Veteran was seen for bipolar disorder and traumatic recollection of combat and World War II.  The physician diagnosed PTSD, chronic; bipolar disorder, most recent episode depressed; and dementia, secondary to NPH (normal pressure hydrocephalus), rule out delirium.  

The earliest VA treatment records are dated in February 2007 and a March 2007 problem list notes a diagnosis of bipolar disorder.  A March 2007 VA treatment record shows that the Veteran, for the first time, reported experiencing some intrusive memories about some shipmates of his who were killed when he was in the service.  He was having a lot of nightmares and a lot of thoughts about this and stated that this had not bothered him much over the years and was not sure why it was bothering him now, though he thought that all of the news about the war in Iraq had triggered this.  The VA physician indicated that this was not explored in depth but, nonetheless, indicated that the psychiatric medications used to treat the Veteran's bipolar disorder could also be helpful for symptoms of PTSD.   

The Veteran underwent VA psychiatric examination in April 2012.  The examiner, a licensed psychologist, indicated that he had reviewed the Veteran's claims file and medical records.  With respect to the Veteran's military history, it was noted that the Veteran could not report any traumatic events that still bothered him, but the Veteran's son indicated that once you ask him questions about his military service, he will begin talking about them.  Notably, at the time of the examination, the Veteran suffered from significant dementia.  The examiner commented that Veteran's stressors were deemed to meet criterion A, in that they were adequate to support a diagnosis of PTSD. 

However, despite the exposure to stressors related to the Veteran's verified stressors, the examiner determined that the Veteran's symptoms do not meet the criteria for a diagnosis of PTSD under the DSM-IV. Rather, he was found to have another Axis I diagnosis, with the current diagnosis classified as dementia of the Alzheimer's type.  No other Axis I diagnosis was given, nor was an Axis II diagnosis given. The examiner commented that, at one time, the Veteran might have suffered from PTSD, however, given his dementia of the Alzheimer's type, there was no way for the examiner to assess PTSD or any psychiatric disorder except for dementia of the Alzheimer's type.  

In the February 2013 remand, the Board found that further medical opinion was needed in this case.  Indeed, while the April 2012 VA examiner stated that there were not enough symptoms noted in the Veteran's psychiatric records to diagnose PTSD at that time, the Board pointed out that the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McClain v. Nicholson, 21 Vet. App. 319   (2007). 

As such, the claim was remanded to arrange for the psychiatrist who conducted the April 2012 VA examination to provide an addendum opinion addressing the etiology of previously diagnosed psychiatric disorders. 

With respect to the diagnosis of PTSD reflected in the Veteran's medical records, the Board asked that the examiner render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) the disorder resulted from the verified in-service stressor (the death of a former comrade). 

Also, with respect to the diagnosis of bipolar disorder reflected in the Veteran's medical records, the examiner should render an opinion, the Board asked that the examiner render an opinion, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) the disorder had its onset in or is,/as otherwise medically-related to service-to include the verified in-service stressor.

In February 2013, the April 2012 VA examiner provided the requested opinion.  Based on a complete review of the Veteran's medical records, the examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner indicated that he thoroughly reviewed the Veteran's claims file and VistAWeb records.  According to the examiner, no one did a thorough PTSD evaluation on the Veteran prior to his dementia.  In January 2007, Dr. V. did a brief consultation and his notes indicate that he made the diagnosis of PTSD during a time when the Veteran's mental status was such that he was "disoriented to time" and "his responses were vague."  Dr. V. based his diagnosis on the following statement:  "He has emotional lability becoming readily tearful [and] is focused upon traumatic recollections of his war experiences with flashbacks of friends, where his shipmates were killed."  According to the VA examiner, this statement only suggested that the Veteran met criteria A and B of PTSD according to the DSM IV-TR, but there was no evidence to suggest he met criteria C, D, E, and F.  In fact, the VA examiner indicated that it was not best practice to make a diagnosis like this when, in fact, the Veteran was also diagnosed with dementia.  Dr. V. noted that the Veteran had "difficulty recalling information... disoriented to time... difficulty with... concentration becomes easily distracted."  He gave the Veteran a GAF (global assessment functioning) score of 20 in this examination which meant that the Veteran had "gross impairment in communication (e.g., largely incoherent...)" [from DSM IV-TR].  

The VA examiner noted that there were no other mental health notes that showed a clear diagnosis of PTSD based on the criteria set for by the DSM IV-TR.  In May 2006, the Veteran reported his experience on the USS Saipan but, again, this only meets criteria A of PTSD according to the DSM IV-TR.  In October 2007, Dr. H. gave the diagnosis of r/o (rule out) PTSD which is not a full diagnosis of PTSD.  In January 2008 Dr. H. diagnosed the Veteran with PTSD but only based on the fact that he met criteria A.  Thereafter, mental health progress notes do not show a diagnosis of PTSD.  Therefore, the VA examiner opined, based on sound medical principles, that past psychiatric consultations and notes did not give enough evidence to suggest that the Veteran had a diagnosis of PTSD.  

With regard to the bipolar disorder, the VA examiner indicated that it was less likely than not that the Veteran's diagnosis of bipolar disorder had its onset in military service.  The rationale for this opinion was that there were no in-service medical records to support that the Veteran was having symptoms of bipolar disorder while in military service.  

The clinical examination which formed the basis of the conclusion that the Veteran failed to meet the criteria for a diagnosis of PTSD or any other psychiatric disability related to service, included a detailed overview of the Veteran's history both prior to and after service given by Veteran as well as the Veteran's wife and son as the Veteran was not an adequate historian because of his severe memory problems.  The Veteran reported that he had a "great" relationship with his wife of "30 years."  He indicated that his wife was a homemaker.  He did not know how many children he had except for his son who was in the room with him.  The Veteran reported that he was currently working as the manager of a cemetery but, according to his wife, this was not true.  His last job was collating papers six years earlier and that prior to that he was the superintendent of a cemetery for 15 years.  During the examination the Veteran reported that he did not have any psychiatric problems.  The examiner reviewed the treatment records and evaluations in the claims file, that he was first treated for psychiatric problems in 1996.  In the February 2013 addendum, the examiner reviewed the report of the most recent private psychiatric examination in January 2007, at which time the examiner diagnosed PTSD, chronic; bipolar disorder, most recent episode depressed; and dementia, secondary to NPH (normal pressure hydrocephalus), rule out delirium.  

As further background for the unfavorable opinion regarding PTSD, the examiner reviewed the current mental health symptoms. His appearance was groomed appropriately, his behavior was quiet and subdued, and his speech was normal.  Hi mood was described as anxious.  The Veteran had full range of affect and no depersonalization/derealization/hallucinations/illusions.  With regard to thought process, the Veteran could not follow a series of questions.  His memory was so bad that he could not relate historical information accurately.  For example, he still thought he worked at the cemetery and got up every morning for work.  So, his thinking was tangential, perseverative, with some loose associations and sometimes incoherent.  With regard to thought content, there were no preoccupations/obsessions/si/hi/delusions.  With regard to cognition the Veteran was oriented to time, place, and person.  He was of low average intelligence and had severe memory problems.  Abstract/insight were extremely poor and judgment was poor.  With regard to sleep, the Veteran slept "good a full night."  His wife indicated that he slept well two nights out of seven.  Both his wife and his son indicated that he got up and paced/wandered.  He had left the house before and gotten lost in the woods and was found by the police the next day.  He had been walking through the swamps and woods.  The Veteran reported that his appetite and energy level were good by his wife reported that the Veteran had no energy level.  His sex drive was good and he denied any memory problems.  The Veteran reported experiencing depression at times and denied anxiety. With regard to temperament, the Veteran reported that he was "easy to get along with" but the Veteran's wife and son reported that he was "very belligerent."  His son indicated that the Veteran was "unruly."  With regard to anger the Veteran reported that he would walk away but not according to his wife and son.  

The above-cited evidence reflects that the record contains conflicting medical evidence on the question of whether the Veteran actually meets the diagnostic criteria for PTSD.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93   (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433   (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30   (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382   (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

While, as noted above, the assessments of PTSD and PTSD symptoms reflected in the report of private examination in January 2007, cited above, this assessment is not supported by clear, fact-specific rationale.  Admittedly, the January 2007 private examination report reflects some discussion of the DSM-IV criteria; however, the private psychologist was not specific in explaining how the Veteran met each criterion, or provided the basis for any such conclusion.  The Board thus finds that, collectively, such evidence should be accorded less probative weight than the well-reasoned, thoroughly explained opinion of the April 2012 VA examiner. 

Clearly, the April 2012/February 2013 VA examiner's conclusion that the Veteran fails to meet the criteria for a PTSD diagnosis was based on review of pertinent evidence in the claims file (including the private record and January 2007 examination report), as well as a detailed clinical interview of the Veteran, and the administration of psychological testing., and the examiner provided a specific discussion of the DSM-IV criteria, as it applies to the Veteran, in the examination report.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Accordingly, the Board is according the opinion of the April 2012 examiner-reached after such comprehensive testing and interview, records review and discussion of the criteria for diagnosing PTSD-great probative weight on the question of whether the DSM-IV criteria for a diagnosis of PTSD are actually met.

Furthermore, as regards any direct assertions by the Veteran attempting to establish that he currently has PTSD (or any other psychiatric disability) on the basis of lay assertions, alone, the Board finds that such assertions provide no basis for allowance of the claim.  The matters of current diagnosis of PTSD (or any other psychiatric disability) are within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38   (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific matter of whether the Veteran meets the diagnostic criteria for PTSD (or other psychiatric disability) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Hence, the lay assertions in this regard have no probative value.

As for the Veteran's currently diagnosed bipolar disorder, as above, the Veteran's original VA claims file has been lost, and the current file is a rebuilt one.  An attempt to obtain the Veteran's service treatment records was made pursuant to the November 2011 Board remand but a January 2013 memorandum notes that such records are unavailable.  The earliest evidence of psychiatric problems in the claims file is a private treatment report dated in January 1997 at which time the Veteran was diagnosed with bipolar disorder, manic with a secondary diagnosis of obsessive compulsive disorder. 

The Board has carefully considered and evaluated the evidence of record.  The Veteran is certainly competent to report his symptoms, present and past.  See e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d. 1372   (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, in this case, the Veteran has not asserted experiencing psychiatric symptoms in service. 

The Veteran's wife, son, daughter, and grandson submitted several statements in support of his claim in March 2013.  Significantly, these statements show that the Veteran has been experiencing psychiatric problems for many years, although it is unclear from these statements when exactly the psychiatric problems began.  Although the Veteran likely experienced traumatic events during service,  as VA has conceded, the Veteran did not seek psychiatric treatment until January 1997, approximately 50 years after service discharge, and did not filea claim for compensation for  psychiatric disability related to service until March 2007, approximately 60 years after service separation.  Moreover, the Board is faced with a silent record in this interim.  

The Board points out that any  post service assertions that the Veteran's psychiatric problems began during or shortly after service are inconsistent with the silent record and the January 1997 private psychiatric report which is negative for a longstanding history of psychiatric problems.  Significantly, the January 1997 report indicates that the Veteran's main psychiatric issues stemmed from conflicts regarding his abandonment of his family, his feelings of having hurt his son who continued to live at home, and the underlying conflicts regarding the struggle to be able to be an adequate provider for his family.  These issues, obviously, began well after service discharge since they pertain to his wife and children.  Moreover, the current assertions of psychiatric symptoms since service is self-interested, and not corroborated by any other evidence, lay or medical.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (In assessing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistencies, factual plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  In view of the above, the Board finds that any statements in regard to having had psychiatric symptoms since service are not credible.  Therefore, such statements have no probative value.   

As noted, the first recorded psychiatric complaints and diagnosis of a psychiatric disability other than PTSD was not until January 1997, approximately 50 years after service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for a psychosis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309. The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, neither the Veteran nor his representative has presented or identified any existing medical evidence or opinion reflecting that a current psychosis was manifested within the one-year presumptive period or otherwise indicating that there exists a medical nexus between any currently diagnosed psychiatric disability other than PTSD and service.  As noted, in the February 2013 addendum opinion, the April 2012 VA examiner indicated that it was less likely than not that the Veteran's diagnosis of bipolar disorder had its onset in military service.  The rationale for this opinion was that there were no in-service medical records to support that the Veteran was having symptoms of bipolar disorder while in military service.  There are no other contrary opinions of record.  

Furthermore, as regards any direct assertions by the Veteran, his family, and/or his representative that a psychiatric disability other than PTSD had its origins in or is otherwise medically-related to service, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of medical etiology of the disability for which service connection is sought-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although, as indicated above, lay persons are competent to provide opinions on some medical issues ( see Kahana, 24 Vet.App. at 435), the specific issue of whether the Veteran's current psychiatric problems are related to his military service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4. Hence, the lay assertions in this regard have no probative value.  The Board further notes that, in this case, the April 2012 VA examiner, who clearly has the requisite expertise to decide this issue, considered the lay assertions, and still rendered an opinon that weighs against the claim.  As noted, the Board accepts such opinion as persuasive evidence on the medical nexus question.  

For all the foregoing reasons, the Board finds that the claim for service connection for psychiatric disability, to include PTSD and bipolar disorder, must be denied.   In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disability, to include PTSD and bipolar disorder, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


